Citation Nr: 1829184	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-12 226A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for left shoulder pain, and if so, whether service-connection may be granted.

2.  Whether new and material evidence has been received to reopen a service-connection claim for right leg pain, and if so, whether service-connection may be granted.

3.  Whether new and material evidence has been received to reopen a service-connection claim for chronic obstructive pulmonary disease, and if so, whether service-connection may be granted.

4.  Whether new and material evidence has been received to reopen a service-connection claim for positive tuberculosis tine test, and if so, whether service-connection may be granted.

5.  Whether new and material evidence has been received to reopen a service-connection claim for residuals of a hysterectomy, and if so, whether service-connection may be granted.

6.  Whether new and material evidence has been received to reopen a service-connection claim for anxiety reaction, and if so, whether service-connection may be granted.

7.  Entitlement to service connection for a left hand condition.

8.  Entitlement to service connection for a back condition.

9.  Entitlement to service connection for cysts behind the knees.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.


12.  Entitlement to service connection for itching all over the body.


13.  Entitlement to a rating in excess of 10 percent for hypertension.

14.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran retired from the Air Force Reserve in April 2003, following nearly twenty-nine years of reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in December 2017, the Veteran submitted a signed statement indicating that she wished to withdraw all issues on appeal.  By February 2018 Motion to Withdraw Appeal, the Veteran's representative confirmed the Veteran's intention to withdraw the appeal.  The Board finds the Veteran's intention to be clear and unambiguous. 

As such, the Veteran has withdrawn her appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.



		
V. Chiappetta
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


